THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED
BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. UPON ANY SALE, SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED IN
THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.







DEBT SETTLEMENT AGREEMENT




THIS AGREEMENT is made effective as of the 11th day of July, 2016.




BETWEEN:

LIM CHIN YANG, a person with an address of




Plot 3207, Bl. F. Jalan BS 7/1, Kawasan Perindustrian Bukit Serdang. 43300 Seri
Kembangan, Selangor Darul Ehsan, Malaysia




(the "Creditor")

OF THE FIRST PART




AND:

VGRAB COMMUNICATIONS INC., a British Columbia company with a corporate office at
Suite 810, 789 West Pender Street, Vancouver, British Columbia, V6C 1H2




(the “Company")

OF THE SECOND PART




WHEREAS:




A.

As of the date of this Agreement, the Company was indebted to the Creditor in
the amount of the Indebtedness for services provided by the Creditor; and




B.

The Creditor and the Company have agreed to settle the Indebtedness by issuance
to the Creditor of  common shares of the Company at a price of $0.12 per share
on the terms and conditions set out herein,




THE PARTIES HEREBY AGREE AS FOLLOWS:




1.

DEFINITIONS




1.1

The following terms will have the following meanings for all purposes of this
Agreement.




(a)

"Agreement" means this Debt Settlement Agreement, and all schedules and
amendments to in the Agreement;




(b)

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended;




(c)

“Indebtedness” means the indebtedness of the Company to the Creditor in the
amount of $49,467.20;




(d)

“MI 51-105” means Multilateral Instrument 51-105 – Issuers Quoted in the U.S.
Over-the-Counter Markets of the Canadian Securities Administrators, as amended;




(e)

“NI 45-106” means National Instrument 45-106 – Prospectus and Registration
Exemptions of the Canadian Securities Administrators, as amended;





--------------------------------------------------------------------------------




(f)

“Offered Securities” means the Shares;




(g)

"Offering" means the offering of the Offered Securities being made by the
Company pursuant to this Agreement;




(h)

“Purchase Price” means the purchase price payable by the Creditor to the Company
in consideration for the purchase and sale of the Shares in accordance with
Section 2.1 of this Agreement;




(i)

"SEC" means the United States Securities and Exchange Commission;




(j)

"Securities Act" means the United States Securities Act of 1933, as amended;




(k)

"Shares" means common shares of the Company.




1.2

All dollar amounts referred to in this agreement are in United States funds,
unless expressly stated otherwise.




2.

PURCHASE AND SALE OF SHARES




2.1

Subject to the terms and conditions of this Agreement, the Creditor hereby
subscribes for and agrees to purchase from the Company 412,226 Shares at a price
equal to $0.12 per Share (the “Purchase Price”).  Upon execution, the
subscription by the Creditor for the Shares will be irrevocable.




2.2

Notwithstanding any other provision of this Agreement, the Company’s obligation
to issue Shares to the Creditor under the terms of this Agreement is conditional
upon the Offering and the sale of the Shares to the Creditor complying with all
securities laws and other applicable laws of the jurisdiction in which the
Creditor is resident.  The Creditor agrees to deliver to the Company all other
documentation, agreements, representations and requisite government forms
required by the lawyers for the Company as required to comply with all
securities laws and other applicable laws of the jurisdiction of the Creditor.




2.3

The Creditor hereby authorizes and directs the Company to deliver the securities
to be issued to such Creditor pursuant to this Agreement to the Creditor’s
address indicated on the first page of this Agreement.




3.

SETTLEMENT OF INDEBTEDNESS




3.1

The Company and the Creditor agree to offset the full amount of the Purchase
Price against the full amount of the Indebtedness.  




3.2

Forthwith upon the execution of this Agreement by the Creditor and the Company,
the Company agrees to deliver to the Creditor a share certificate representing
the Shares issuable under this Agreement.




3.3

Upon the delivery by the Company of the share certificate representing the
Shares issuable under this Agreement, the Creditor agrees to remise, release and
forever discharge the Company and its respective directors, officers, servants
and agents (collectively the “Releasees”) from any and all debts, obligations,
claims, demands, dues, actions and causes of action whatsoever, at law or in
equity, and whether known or unknown, suspected or unsuspected which the
Creditor has or may in the future have against the Releasees or any of them with
respect to any matter relating to the Indebtedness, whether on account of
principal, interest or otherwise.




4.

U.S. RESTRICTED SHARE AGREEMENTS OF THE CREDITOR




4.1

The Creditor represents and warrants to the Company that the Creditor is not a
“U.S. Person” as defined by Regulation S of the Securities Act and is not
acquiring the Shares for the account or benefit of a U.S. Person.  A copy of the
definition of a US Person as set out in Regulation S is attached as Schedule A
to this Agreement.




4.2

The Creditor acknowledges, represents and warrants to the Company that the
Creditor was not in the United States both at the time the offer to purchase the
Shares was received and at the time the Creditor’s decision to purchase the
Shares was made.








--------------------------------------------------------------------------------



4.3

The Creditor acknowledges that the Shares are “restricted securities” within the
meaning of the Securities Act and will be issued to the Creditor in accordance
with Regulation S of the Securities Act.




4.4

The Creditor agrees not to engage in hedging transactions with regard to the
Shares unless in compliance with the Securities Act.




4.5

The Creditor agrees to resell the Shares only in accordance with the provisions
of Regulation S of the Securities Act, pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in each case in
accordance with any applicable state securities laws.  The Creditor further
agrees that the Company will refuse to register any transfer of the Shares not
made in accordance with the provisions of Regulation S of the Securities Act,
pursuant to an effective registration statement under the Securities Act or
pursuant to an available exemption from the registration requirements of the
Securities Act, and in each case in accordance with any applicable state
securities laws.




4.6

The Creditor acknowledges and agrees that all certificates representing the
Shares will be endorsed with restrictive legends substantially similar to the
following in accordance with Regulation S of the Securities Act and MI 51-105:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.   SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.
 HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.”




“THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION IN CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS ARE MET.”




5.

ADDITIONAL AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE CREDITOR




The Creditor agrees, covenants, represents and warrants with and to the Company
as follows, and acknowledges that the Company is relying upon such agreements,
covenants, representations and warranties in connection with the sale of the
Shares to such Creditor:




5.1

The Creditor is an “accredited investor” as that term is defined in NI 45-106
and the Creditor has completed, signed, and delivered with this Agreement, a
copy of the Canadian Accredited Investor Certificate and Risk Acknowledgement
Form attached as Schedules A and B to this Agreement.




5.2

The Creditor acknowledges and agrees that (i) the Company is an “OTC reporting
issuer” as that term is defined in MI 51-105, (ii) the Offered Securities may
not be traded in or from a jurisdiction in Canada unless the following
conditions have been met, (iii) the Creditor will comply with such conditions in
making any trade of the Offered Securities in or from a jurisdiction in Canada
and (iv) the Company will refuse to register any transfer of the Offered
Securities made in connection with a trade of the Offered Securities in or from
a jurisdiction in Canada and not made in accordance with the provisions of MI
51-105:




(a)

A four month period has passed from the later of (i) the date that the Company
distributed the Offered Securities, and (ii) the date the Offered Securities
were distributed by a control person of the Company;




(b)

If the person trading the Offered Securities is a control person of the Company,
such person has held the Offered Securities for at least 6 months;





--------------------------------------------------------------------------------




(c)

The number of Offered Securities that the person proposes to trade, plus the
number of securities of the same class that such person has traded in the
preceding 12 months, does not exceed 5% of the Company’s outstanding securities
of the same class;




(d)

The trade is made through an investment dealer registered in a jurisdiction in
Canada;




(e)

The investment dealer executes the trade through any of the over-the-counter
markets in the United States;




(f)

There has been no unusual effort made to prepare the market or create a demand
for the Offered Securities;




(g)

No extraordinary commission or other consideration is paid to a person for the
trade;




(h)

If the person trading the Offered Securities is an insider of the Company, the
person reasonably believes that the Company is not in default of securities
legislation; and




(i)

All certificates representing the Offered Securities bear the Canadian
restrictive legend set out in Section 13(1) of MI 51-105.




5.3

The Creditor represents and warrants that it is a resident of the jurisdiction
specified in the Creditor’s address  as set out in the first page to this
Agreement and that it does not presently intend to trade any of the Offered
Securities in or from a jurisdiction in Canada.  If the Creditor does, in the
future, intend to trade the Offered Securities in or from a jurisdiction in
Canada, it will, in addition to complying with the provisions of Section 4.2,
re-submit all certificates representing the Offered Securities to the Company
for purposes of having the legend set out in Section 13(1) of MI 51-105 endorsed
on such certificates.




5.4

The Creditor acknowledges that an investment in the Company is highly
speculative, and involves a high degree of risk as the Company is in the early
stages of developing its business, and may require substantial funds in addition
to the proceeds of this private placement, and that only creditors who can
afford the loss of their entire investment should consider investing in the
Company.  The Creditor is an investor in securities of businesses in the
development stage and acknowledges that the Creditor is able to fend for
himself/herself/itself, can bear the economic risk of the Creditor's investment,
and has such knowledge and experience in financial or business matters such that
the Creditor is capable of evaluating the merits and risks of an investment in
the Company’s securities as contemplated in this Agreement.  




5.5

If the Creditor is not an individual, was not organized for the purpose of
acquiring the Offered Securities.




5.6

The Creditor has had full opportunity to review the Company’s periodic filings
with the SEC pursuant to the Exchange Act, and the Company’s filings on the
Canadian System for Electronic Document Analysis and Retrieval (SEDAR),
including, but not limited to, the Company’s annual reports, quarterly reports,
current reports and additional information regarding the business and financial
condition of the Company.  The Creditor has had full opportunity to ask
questions and receive answers from the Company regarding this information, and
to review and discuss this information with the Creditor's legal and financial
advisors.  The Creditor believes he/she/it has received all the information
he/she/it considers necessary or appropriate for deciding whether to purchase
the Shares and that the Creditor has had full opportunity to discuss this
information with the Creditor’s legal and financial advisors prior to executing
this Agreement.




5.7

The Creditor acknowledges that the offering of the Offered Securities by the
Company has not been reviewed by the SEC or any other securities commission or
regulatory body, and that the Offered Securities are being issued by the Company
pursuant to an exemption from registration under the Securities Act and an
exemption from the prospectus requirements under applicable Canadian securities
laws.




5.8

The Creditor understands that the Offered Securities will be characterized as
"restricted securities" under the Securities Act as they are being acquired from
the Company in a transaction not involving a public offering and that, under the
Securities Act and the regulations promulgated thereunder, such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. The Creditor represents that the Creditor is familiar with SEC
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.





--------------------------------------------------------------------------------



5.9

The Offered Securities will be acquired by the Creditor for investment for the
Creditor's own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Creditor has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  The Creditor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Offered Securities.




5.10

The Creditor is not aware of any advertisement or general solicitation regarding
the offer or sale of the Company’s securities.




5.11

This Agreement has been duly authorized, validly executed and delivered by the
Creditor.




5.12

The Creditor acknowledges that this Agreement and the Schedules hereto require
the Creditor to provide certain personal information to the Company.  Such
information is being collected by the Company for the purposes of completing the
Offering, which includes, without limitation, determining the Creditor's
eligibility to purchase the Offered Securities and any other securities issuable
hereunder under applicable securities laws, or preparing and registering
certificates representing the Offered Securities to be issued to the Creditor,
as the case may be, and completing filings required by any stock exchange or
securities regulatory authority. The Creditor's personal information may be
disclosed by the Company to stock exchanges or securities or other regulatory
authorities, and any of the other parties involved in the Offering, including
the Company’s legal counsel, and may be included in record books in connection
with the Offering. By executing this Agreement, the Creditor is deemed to be
consenting to the foregoing collection, use and disclosure of the Creditor's
personal information. The Creditor also consents to the filing of copies or
originals of any of the Creditor's documents described herein as may be required
to be filed with any stock exchange or securities or other regulatory authority
in connection with the transactions contemplated hereby.




5.13

The Creditor has satisfied himself/herself/itself as to the full observance of
the laws of the Creditor's jurisdiction in connection with any invitation to
subscribe for the Offered Securities or any use of this Agreement, including (i)
the legal requirements within the Creditor's jurisdiction for the purchase of
the Offered Securities; (ii) any foreign exchange restrictions applicable to
such purchase; (iii) any governmental or other consents that may need to be
obtained; (iv) the income tax and other tax consequences, if any, that may be
relevant to an investment in the Offered Securities; and (v) any restrictions on
transfer applicable to any disposition of the Offered Securities imposed by the
jurisdiction in which the Creditor is resident.




6.

REPRESENTATIONS BY THE COMPANY




6.1

The Company represents and warrants to the Creditor that:




(a)

The Company is a corporation duly organized, existing and in good standing under
the laws of the Province of British Columbia and has the corporate power to
conduct the business which it conducts and proposes to conduct.




(b)

The Shares, when issued in accordance with the terms and conditions of this
Agreement, will be duly and validly issued, fully paid and non-assessable common
shares in the capital of the Company.




7.

MISCELLANEOUS




7.1

Any notice or other communication given hereunder shall be deemed sufficient if
in writing and sent by registered or certified mail, return receipt requested,
addressed to the Company, at its corporate office at Suite 810, 789 West Pender
Street, Vancouver, British Columbia V6C 1H2, and to the Creditor at his/her/its
address indicated on the last page of this Agreement. Notices shall be deemed to
have been given on the date of mailing, except notices of change of address,
which shall be deemed to have been given when received.




7.2

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.








--------------------------------------------------------------------------------



7.3

The Creditor agrees that the representations, warranties and covenants of the
Creditor herein will be true and correct both as of the execution of this
Agreement and as of the date of this Agreement will survive the closing of the
transactions contemplated in this Agreement.  The representations, warranties
and covenants of the Creditor herein are made with the intent that they be
relied upon by the Company in determining the eligibility of a purchaser of
Offered Securities and the Creditor agrees to indemnify the Company and its
respective trustees, affiliates, shareholders, directors, officers, partners,
employees, advisors and agents against all losses, claims, costs, expenses and
damages or liabilities which any of them may suffer or incur which are caused or
arise from a breach thereof.  The Creditor undertakes to immediately notify the
Company at the address set out above of any change in any statement or other
information relating to the Creditor set forth herein.




7.4

Time shall be of the essence hereof.




7.5

This Agreement represents the entire agreement of the parties hereto relating to
the subject matter hereof and there are no representations, covenants or other
agreements relating to the subject matter hereof except as stated or referred to
herein.




7.6

The terms and provisions of this Agreement shall be binding upon and enure to
the benefit of the Creditor and the Company and their respective heirs,
executors, administrators, successors and assigns; provided that, except for the
assignment by a Creditor who is acting as nominee or agent to the beneficial
owner and as otherwise herein provided, this Agreement shall not be assignable
by any party without prior written consent of the other parties.




7.7

The Creditor, on his/her/its own behalf and, if applicable, on behalf of others
for whom he/she/it is contracting hereunder, agrees that this subscription is
made for valuable consideration and may not be withdrawn, cancelled, terminated
or revoked by the Creditor, on his/her/its own behalf and, if applicable, on
behalf of others for whom he/she/it is contracting hereunder.




7.8

Neither this Agreement nor any provision hereof shall be modified, changed,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.




7.9

The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of any other
provision hereof.




7.10

The headings used in this Agreement have been inserted for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.




7.11

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
province of British Columbia.




7.12

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart.




IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.




 

 

 

/s/ Lim Chin Yang

 

 

LIM CHIN YANG

 

 

 

 

 

 

 

 

VGRAB COMMUNICATIONS INC.

 

 

by its authorized signatory:

 

 

 

 

 

 

 

 

/s/ Jack Skurtys

 

 

Name: Jack Skurtys

 

 

Title:    CEO

 

 








--------------------------------------------------------------------------------

SCHEDULE A




ACCREDITED INVESTOR CERTIFICATE




The Creditor represents and warrants to VGrab Communications Inc. (the
“Company”) that the Creditor has read the following definition of an “accredited
investor” from National Instrument 45-106 - Prospectus and Registration
Exemptions and certifies that the Creditor is an accredited investor by virtue
of falling into one or more of the categories below (please initial the
appropriate box below):




Initials

 

 

____

(a)

except in Ontario, a Canadian financial institution, or a Schedule III bank,

 

 

 

____

(b)

except in Ontario, the Business Development Bank of Canada incorporated under
the Business Development Bank of Canada Act (Canada),

 

 

 

____

(c)

except in Ontario, a subsidiary of any person referred to in paragraphs (a) or
(b), if the person owns all of the voting securities of the subsidiary, except
the voting securities required by law to be owned by directors of that
subsidiary,

 

 

 

____

(d)

except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,

 

 

 

____

(e)

an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (d),

 

 

 

____

(e.1)

an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),

 

 

 

____

(f)

except in Ontario, the Government of Canada or a jurisdiction of Canada, or any
crown corporation, agency or wholly owned entity of the Government of Canada or
a jurisdiction of Canada,

 

 

 

____

(g)

except in Ontario, a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l’île de Montréal or an intermunicipal management board in Québec,

 

 

 

____

(h)

except in Ontario, any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government,

 

 

 

____

(i)

except in Ontario, a pension fund that is regulated by the Office of the
Superintendent of Financial Institutions (Canada), a pension commission or
similar regulatory authority of a jurisdiction of Canada,

 

 

 

____

(j)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds CAD$1,000,000,  

 

 

 

____

(j.1)

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CAD$5,000,000,

 

 

 

____

(k)

an individual whose net income before taxes exceeded CAD$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CAD$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year,

 

 

 

____

(l)

an individual who, either alone or with a spouse, has net assets of at least
CAD$5,000,000,








--------------------------------------------------------------------------------




 

 

 

____

(m)

a person, other than an individual or investment fund, that has net assets of at
least CAD$5,000,000 as shown on its most recently prepared financial statements,

____

(n)

an investment fund that distributes or has distributed its securities only to:

 (i)   a person that is or was an accredited investor at the time of the
distribution,

 (ii)  a person that acquires or acquired securities in the circumstances
referred to in NI 45-106 sections 2.10 [Minimum amount investment], or 2.19
[Additional investment in investment funds], or

 (iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under NI 45-106 section 2.18 [Investment fund reinvestment],

 

 

 

____

(o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

 

 

 

____

(p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,

 

 

 

____

(q)

a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,

 

 

 

____

(r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

 

 

 

____

(s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,

 

 

 

____

(t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

 

 

 

____

(u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser,

 

 

 

____

(v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor, or

 

 

 

____

(w)

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse;




Persons described in paragraphs (j), (k) or (l) above must complete Schedule “B”
- Risk Acknowledgement Form.




The representations and warranties made in this certificate are true and
accurate as of the date of this certificate and will be true and accurate as of
the date of closing of the transaction contemplated by this Agreement.  If any
such representations and warranties becomes untrue or inaccurate prior to the
closing, the undersigned Creditor will give the Company immediate written
notice.














--------------------------------------------------------------------------------




The Creditor acknowledges that the Company will be relying on this certificate
in connection with the Agreement.  The statements made in this certificate are
true.




Dated _________________________, 20____.




Signature of Creditor:

 

 

 

Name of Creditor:

 

 

 

Name and Title of Authorized Signatory of Creditor (if Corporate Creditor):

 









































































































































--------------------------------------------------------------------------------

SCHEDULE B




RISK ACKNOWLEDGEMENT FORM




Form 45-106F9

Form for Individual Accredited Investors




WARNING!

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.




SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

1. About your investment

Type of securities: Shares

Issuer:      VGrab Communications Inc.

Purchased from: [Instruction: Indicate whether securities are purchased from the
issuer or a selling security holder.]

SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

2. Risk acknowledgement




This investment is risky. Initial that you understand that:

Your initials

Risk of loss – You could lose your entire investment of $___________ .
[Instruction: Insert the total dollar amount of the investment.]

 

Liquidity risk – You may not be able to sell your investment quickly – or at
all.  

 

Lack of information – You may receive little or no information about your
investment.

 

Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.

 

3. Accredited investor status

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

Your initials

·

Your net income before taxes was more than $200,000 in each of the 2 most recent
calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)

 

·

Your net income before taxes combined with your spouse’s was more than $300,000
in each of the 2 most recent calendar years, and you expect your combined net
income before taxes to be more than $300,000 in the current calendar year.

 

·

Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the cash and securities.

 








--------------------------------------------------------------------------------




·

Either alone or with your spouse, you have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)

 

4. Your name and signature

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.

First and last name (please print):

Signature:

Date:

SECTION 5 TO BE COMPLETED BY THE SALESPERSON

5. Salesperson information

[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.]

First and last name of salesperson (please print):

Telephone:

Email:

Name of firm (if registered):

SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

6. For more information about this investment

For investment in a non-investment fund




VGrab Communications Inc.

810 – 789 West Pender Street
Vancouver, BC
V6C 1H2

Attention: Jacek P. Skurtys, CEO




For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.




Form instructions:




1.

This form does not mandate the use of a specific font size or style but the font
must be legible.




2.

The information in sections 1, 5 and 6 must be completed before the purchaser
completes and signs the form.  




3.

The purchaser must sign this form. Each of the purchaser and the issuer or
selling security holder must receive a copy of this form signed by the
purchaser. The issuer or selling security holder is required to keep a copy of
this form for 8 years after the distribution.









